                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                             1:19 CV 172

JOHN MCKINNEY, and         )
MCK FAMILY PARTNERS, LTD., )
                           )
            Plaintiffs,    )
v.                         )
                           )                                      ORDER
GAIA HERBS, INC., and                     )
RICHARD SCALZO,                           )
                                          )
                Defendants.               )
___________________________               )

       This matter is before the Court on the Motion for Admission Pro Hac Vice and

Affidavit (Doc. 32) filed by R. Matthew Van Sickle. The Motion indicates that Mr. Van

Sickle, a member in good standing of the Bar of this Court, is local counsel for Plaintiffs

and that he seeks the admission of Hermine Kallman, who the Motion represents as being

a member in good standing of the Bar of the State of Colorado. It further appears that the

requisite admission fee has been paid.

       Accordingly, the Court GRANTS the Motion (Doc. 32) and ADMITS Hermine

Kallman to practice pro hac vice before the Court in this matter while associated with local

counsel.
                                               Signed: June 11, 2019
